Citation Nr: 1454207	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating greater than 40 percent for degenerative disc disease of L5-S1.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to March 1970.  He also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, in which the RO granted the Veteran's claim of service connection for degenerative disc disease of L5-S1 and assigned a 40 percent rating effective March 15, 2004.  This decision was issued to the Veteran and his service representative in July 2012.  The Veteran disagreed with this decision later in July 2012, seeking an initial rating greater than 40 percent for service-connected degenerative disc disease of L5-S1.  He perfected a timely appeal in September 2012 and requested a videoconference Board hearing.  This hearing was held before a Veterans Law Judge in February 2013.

In August 2013, the Board denied the Veteran's higher initial rating claim for service-connected degenerative disc disease of L5-S1.  The Board also remanded a claim of entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for additional development.  The Veteran, through his attorney, and VA's Office of General Counsel filed a Joint Motion for Partial Remand with the United States Court of Appeals for Veterans Claims (Court) in March 2014 and requested that the Court vacate and remand the Board's August 2013 denial of the Veteran's higher initial rating claim for service-connected degenerative disc disease of L5-S1.  See Joint Motion for Partial Remand dated March 11, 2014, at pp. 1.  Both parties to the Joint Motion also agreed that, because the Veteran's TDIU claim had been remanded by the Board in its August 2013 decision, that claim was not before the Court.  Id.  The Court granted the Joint Motion in an Order issued later in March 2014.

The Board notes that the Veterans Law Judge who held the videoconference Board hearing in February 2013 and signed the August 2013 decision denying the Veteran's higher initial rating for degenerative disc disease of L5-S1 subsequently retired from the Board.  The Board also notes that, because the Joint Motion and the Court's March 2014 Order granting the Joint Motion did not disturb the Board's August 2013 remand of the Veteran's TDIU claim, the AOJ retains jurisdiction over this remanded claim.  The Board notes further that compliance by the AOJ with the Board's August 2013 remand directives concerning the Veteran's TDIU claim is not discretionary.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006); Stegall v. West, 11 Vet. App. 268 (1998).

In May 2014 correspondence, the Veteran, through his attorney, requested a new Travel Board hearing at the RO on the issue of entitlement to an initial rating greater than 40 percent for degenerative disc disease of L5-S1.

The issues of entitlement to service connection for depression, a right shoulder disability, and a left arm disability have been raised by the record in the Veteran's April 2013 Board hearing testimony but have not been adjudicated by the AOJ.  The Board previously referred these issues back to the AOJ in its August 2013 decision.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ again for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected degenerative disc disease of L5-S1 is more disabling than currently (and initially) evaluated.  Because it is bound by the Court's March 2014 Order granting the Joint Motion, the Board finds that additional development is necessary before the underlying higher initial rating claim can be adjudicated on the merits.

As noted in the Introduction, the Veterans Law Judge who held the April 2013 videoconference Board hearing has retired from the Board since the August 2013 decision was issued.  As also noted in the Introduction, in May 2014 correspondence, the Veteran, through his attorney, requested a new Travel Board hearing at the RO on the issue of entitlement to an initial rating greater than 40 percent for degenerative disc disease of L5-S1.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Thus, the Board finds that, on remand, the Veteran should be scheduled for a Travel Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

